FILE COPY




                                 No. 07-22-00033-CR

In re Hunter Tyler Schreck, Relator      §      Original Proceeding

                                         §      February 14, 2022

                                         §      Opinion by Justice Parker

                                         §

                                  J U D G M E N T

      Pursuant to the opinion of the Court dated February 14, 2022, it is ordered,

adjudged, and decreed that the Writ of Mandamus be denied.

                                       oOo